Citation Nr: 0033686	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for sinusitis with 
rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

William L. Pine, Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.  


FINDING OF FACT

Sinusitis with rhinitis is manifested by nightly mucus 
drainage with approximately monthly headaches, but without 
sinus pain, purulence or crusting as frequently as seven 
times per year, and without incapacitation and necessity of 
prolonged antibiotic treatment at least three times per year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sinusitis with rhinitis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.2, 4.10, 4.97 Diagnostic Code 6510 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show complaints of nasal problems in 
January and February 1946, diagnosed as acute 
nasopharyngitis, and treatment for sinusitis in April 1946.  
At that time the veteran reported a three-year history of 
sinusitis.  Examination revealed tenderness of the frontal 
and maxillary sinuses without purulent discharge.  The 
diagnosis was mild chronic frontal sinusitis.  The November 
1946 separation examination report was negative for ear, 
nose, and throat (ENT) problems.

There is a hiatus in the medical record pertaining to 
sinusitis from November 1946 to November 1980, when the 
veteran gave a history on VA examination of chronic post 
nasal drip with enflamed throat, frequent headache, and 
occasional thick, purulent, yellow discharge from his nose.  
He denied surgical history or recommendation for surgery.  
Sinus series x-rays were negative for evidence of acute or 
chronic inflammation.  Examination showed both external nares 
and nasal mucosa to be red, inflamed and boggy with some 
thick, whitish mucous discharge.  The diagnosis was 
sinusitis.

VA examination in March 1984 found the veteran's complaints 
essentially unchanged.  The examiner noted a deviated nasal 
septum and mild tenderness over the maxillary sinuses.  There 
was no purulent discharge.  The examiner found no evidence 
other than the slight tenderness of sinusitis, but he 
recommended x-ray correlation.  X-ray studies were positive 
for multiple sinuses.

VA examination of October 1985 again noted essentially 
unchanged interval history.  Examination again revealed 
septal deviation and what was described as significant nasal 
obstruction secondary to it.  Sinusitis was not found on this 
examination.  The examiner attributed recurrent nasal 
obstruction and discharge to the septal deviation.  The 
examiner could not attribute a confirmed hearing loss of 
which the veteran had complained to nasal or sinus problems.

A VA ear, nose, and throat examination report in June 1989 
included the veteran's complaints of chronic nasal discharge 
and blockage, as well as headaches, all of which he 
attributed to his sinus problem.  Examination found the 
external nasal structures within normal limits.  Intranasal 
examination showed a significant deviation of the nasal 
septum to the right side, with approximately 50 to 60 percent 
blockage of the right nasal passage.  The mucosa appeared to 
be normal without any evidence of polypoid degeneration or 
other lesions.  The examiner could find no evidence of 
paranasal sinus disease.  The sinuses were normal on 
palpation and transillumination of the sinuses showed 
excellent transmission of light.  The examiner opined that 
the cause of the veteran's symptoms was his nasal septal 
deformity associated with a recurring vasomotor rhinitis.  He 
did not have sinusitis at the time of this examination, and 
the examiner could find no evidence of chronic sinusitis.  

Private medical records of November 1995 to June 1998 
comprise primarily records of a November 1995 heart attack 
and subsequent cardiac follow-up.  Treatment notes frequently 
listed the veteran's current medications.  When hospitalized 
with a heart attack in November 1995, he was on no medication 
at home.  An outpatient note, dated in July 1997, from a 
private physician, Michael May, M.D., disclosed that the 
veteran had come in with congestion and drainage.  He stated 
that he apparently had been drinking several glasses of water 
through the night.  Dr. May advised him to cut down on the 
fluid intake, to continue current medicines, and to take 
Profen for his congestion and drainage.  In December 1997, 
Dr. May prescribed Lorabid for bronchitis.

VA outpatient treatment records disclose that in August 1998 
the veteran complained of thick nasal drainage.  The examiner 
noted that the veteran had no significant headache history.  
The diagnostic impression was chronic sinusitis versus 
rhinitis.  His medications included Vancenase.  In September 
1998, the veteran was noted to have continued postnasal drip.  
His sinuses were generally clear overall.  He was not a 
surgical candidate.  The impression was allergic rhinitis, 
for which he was to be referred to the allergy clinic.  He 
was told to continue Beconase.  In October 1998, it was noted 
he gave no complaint of sinus drainage.

VA ear, nose, and throat examination in November 1998 noted 
reported symptoms of nocturnal nasal drainage and obstruction 
for many years.  When he lay down, he experienced congestion 
and difficulty breathing.  He denied nasal injuries or 
fractures and had not experienced any swelling or 
inflammatory changes over the sinuses.  Examination of the 
nose and sinuses disclosed no external masses, inflammatory 
changes, or other abnormalities over the nose or paranasal 
sinus areas.  Internally the septum was significantly 
deviated to the right with moderately severe obstruction.  
Turbinates were normal.  There were no polyps, infectious 
drainage, or other abnormalities.  There was excellent 
transillumination of the paranasal sinuses.  The examiner 
commented that, although the veteran had a significant nasal 
septal deviation with obstruction, he could find no evidence 
of sinusitis.  He believed that the veteran's nocturnal 
problems were associated with obstruction secondary to the 
deviation and nocturnal nasal congestion.  The condition was 
not caused by sinus disease.  

In his January 1999 substantive appeal, the veteran reported 
that he must use oxygen at night because of sinusitis with 
rhinitis.  He reported that he could not sleep at night 
because of copious drainage, which he attributed to sinusitis 
with rhinitis.  He argued, essentially that VA misrated his 
disability because it only saw it by day, and that the 
nighttime manifestations gave a truer picture of the extent 
of the disability.

In February 1999, the veteran saw private physicians twice 
for nosebleeds.  He had first seen an emergency room 
physician, who advised him to discontinue taking aspirin.  On 
subsequent February 1999 examination of the nose by a private 
physician, the veteran reported history of two recent 
nosebleeds.  Review of systems noted sinus congestion with 
postnasal drainage, especially at night, and recent 
nosebleed.  Examination revealed a septal deflection to the 
right of about 60 percent and that the nose was not 
congested.  On the right anterior septum there were two areas 
of blood clot where he had had previous bleeding.  This was 
packed for 15 minutes with cotton soaked in solution.  The 
two areas were cauterized with silver nitrate.  The 
impression was right-sided epistaxis and nasal septal 
deflection.

In March 1999, the veteran and his wife testified at a 
personal hearing before the RO.  The veteran stated that he 
used oxygen at night to help him breathe because of a cardiac 
condition.  He complained of throat congestion at night, 
forcing him to spit into a container.  He maintained that he 
had a chronic sinus condition, which he attributed to 
military service in Japan in World War II.  He also had had 
nosebleeds.  He said he thought that his sinus condition had 
become steadily worse ever since he had first been granted 
service connection.  He asserted that his nose drained 
constantly and that doctors did not understand the excessive 
amount of drainage he had.  He reported headaches of about 
24-hour duration once a month, which he associated with this 
sinus drainage.  He reported he had not seen physicians for 
these headaches.  He claimed to have crusting in his nose 
every day.  His doctors had advised him against any sinus 
operation because of his heart condition.  The veteran's wife 
testified that the veteran had had to discontinue using 
oxygen at night because of his sinusitis.  The veteran stated 
that he had been taking various antibiotics for sinusitis for 
40 years.

The veteran submitted three statements in April 1999.  In 
each, he described the volume, color, texture, and rate of 
flow of his nasal discharge.  In the first statement, he 
reported that he saw a local family doctor on April 16, 1999, 
who after examination told him his sinuses were very much 
infected.  He submitted the packages from Allegra, Flonase 
and Ceftin without prescribing information, reporting the 
doctor gave him them for nasal congestion and for infection.  
In the second, he reported he had not had seen a private 
doctor since July 26, 1997; he then reported on audiological 
matters based on a VA ENT clinic of April 15, 1999.

In a May 1999 letter, the RO requested the veteran to provide 
name, date, and address information about any recent private 
medical treatment related to the disability for which he 
claimed increased rating.  The RO provided the veteran forms 
to authorize VA to obtain private medical records.

In August 1999, Stephen F. Kemp, M.D., examined the veteran.  
Dr. Kemp reported that he had completed a medical history and 
physical examination on the veteran.  The veteran reported 
that he had chronic sinusitis and that he had been unable to 
have seven consecutive days without discolored drainage for 
at least the past month, stating that he filled up a bedside 
pail with yellow mucus on a nightly basis.  Dr. Kemp surmised 
that the veteran had probable chronic nonallergic rhinitis, 
but he could not exclude allergic rhinitis.  He planned to 
complete his evaluation by performing rhinoscopy and skin 
testing.  

Later that month, the veteran returned to Dr. Kemp for skin 
testing and rhinoscopy to evaluate further his presumptive 
chronic sinusitis and chronic rhinitis.  Rhinoscopy findings 
included moderately severe septal deviation to the right, 
with a septal ledge on the right.  The mucosa were pale 
bilaterally.  There was a mild-to-moderate amount of mucopus 
present in the right spheno-ethmoid recess and an edematous 
right Eustachian tube with mucus surrounding the opening.  
The oropharynx and hypopharynx were somewhat narrow, but 
otherwise appeared normal.  Final findings from rhinoscopy 
were chronic sinusitis and Eustachian tube obstruction.  Skin 
testing for 19 inhalants was negative.  Diagnoses were 
chronic sinusitis, Eustachian tube dysfunction, and chronic 
nonallergic rhinitis, which were to be treated the 
Clindamycin for three weeks.  The veteran was told to 
continue to take this medicine until at least seven 
consecutive days passed with no discolored mucus.  

During a follow up examination in September 1999 by Dr. Kemp, 
the veteran reported that he still had daily yellow drainage 
and that he was not better yet.  He had been taking 
Clindamycin and tolerating it well, but had been taking it 
for only 10 days, rather than the expected three weeks.  
Examination of the ears, nose and throat revealed mild nasal 
mucosal edema and pallor, with no visible pus or polyps.  The 
oropharynx showed a mild-to-moderate amount of clear 
postnasal drainage.  The veteran was advised to continue on 
his medications and to telephone in three weeks if his 
condition had shown no improvement.

In November 1999, the veteran reported to Dr. Kemp that he 
awakened nightly with thick white mucus postnasal drainage.  
He said that he felt tired and had had increased sinus 
drainage, which usually occurred within a couple of hours 
after lying down.  He recalled that physicians in the past 
had recommended sinus surgery, but that a cardiologist 
thought this unwise because of his congestive heart failure.  
The veteran continued to cough frequently.  Physical 
examination disclosed mild nasal mucosal edema, with no 
pallor and no visible pus or polyps.  His oropharynx was 
clear.  His chronic sinusitis appeared to have resolved after 
six weeks of treatment with Clindamycin, even though he had 
not taken Clindamycin for several weeks.  Because of the 
tenaciousness of his secretions, Dr. Kemp recommended that 
the veteran lavage his sinuses at least once daily with 
saline, using a Water-Pik and special nasal adaptor.  Dr. 
Kemp believed it possible that reducing the dose of his ACE 
inhibitor would reduce the frequency of his cough, but would 
defer to the veteran's cardiologist in these matters.  


II.  Legal Analysis

All available relevant medical documents have been procured, 
VA medical examinations provided, the veteran had a regional 
office hearing and declined a Board hearing.  VA has 
discharged its duty to assist the veteran to develop facts 
pertinent to his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The general rating criteria for sinusitis provide that a 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent evaluation is warranted 
with three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
evaluation is warranted if there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  If the disorder has been detected by 
x-ray only, it is noncompensable.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 to 6514 (2000) (General Rating Formula 
for Sinusitis).  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97 General Rating Formula for Sinusitis Note 
(2000).

The veteran has never had surgery, thus, he cannot satisfy 
the criteria for a 50 percent rating, all of which are 
predicated on previous surgery.  The veteran has reported 
that doctors have recommended surgery and that his 
cardiologist has said sinus surgery was contraindicated by 
his cardiac status.  The Board does not draw the inference 
from this testimony that the sinusitis is of comparable 
severity to sinusitis that meets the 50 percent rating 
criteria and would meet the criteria but for the cardiac 
condition precluding surgery.

First, there is no documentation of recommended sinus surgery 
or of a cardiologist contraindicating it.  The September 1998 
VA clinic note that he was not a surgical candidate is 
inconsistent with his testimony.  The Board cannot infer the 
severity of his sinusitis from the purported recommendation 
of surgery.  VA requested the veteran to provide all 
pertinent information about his treatment specifically enough 
to permit the RO to obtain documentation.  The veteran did 
not respond.  Consequently, his allegations and testimony 
about what a doctor may have told him is not credible to the 
extent he intended the testimony to constitute evidence of 
the severity of his sinusitis.  The Board is constrained, in 
the absence of credible testimony, to base its decision on 
the available medical documentation only.

Second, the 50 percent rating criteria for sinusitis comport 
with sinusitis so intractable that surgery is substantially 
ineffective.  There is no more reason to believe that the 
veteran's sinusitis would be intractable post-operatively 
than there is to believe surgery would be completely 
successful in totally ameliorating it.  The Board cannot base 
a disability rating on such speculation.

The evidence does not show that the veteran has three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment.  One episode of prolonged 
antibiotic treatment is documented.  His testimony that he 
has been on antibiotics for 40 years is not probative without 
information of the specific times and frequency of such 
prescriptions.  The available record does not show 
prescription of antibiotics as often as three times a year 
going back as far as November 1995.  Even without prescribing 
medication, and even if the veteran's April 1999 report was 
accurate, the record documents only two episodes of 
prescription of antibiotics in 1999.  The record does not 
support finding the frequency or duration of antibiotic 
treatment required for a 30 percent rating.

The record clearly shows multiple examinations where there is 
not purulent discharge.  Multiple examinations noted the 
veteran's complaints and made essentially negative findings.  
Thus the whole history of his case is of complaints that 
exceed the clinical findings.  The clinical findings are of 
an altogether intermittent condition.  The November 1998 VA 
examination attributed the veteran's nocturnal problems, 
i.e., greater discharge at night and resultant sleep 
disruption, to his septal deviation, which is not service 
connected.  The discharge, whether due to sinusitis or 
rhinitis, is not purulent and does not demonstrate crusting 
with such frequency as warrants a 30 percent rating.  The 
documented instances of pain in the sinuses are too few to 
warrant the 30 percent rating.

The veteran complains of headaches.  The Board interprets the 
rating criteria to require that the headaches be part of the 
symptomatology coinciding with the six non-incapacitating 
episodes per year.  That is, the headaches must coincide with 
the sinus pain and the purulent discharge or crusting.  The 
veteran testified to one headache a month for which he does 
not seek treatment, and which is thus undocumented.  Even 
assuming, without conceding, that his testimony is credible, 
there is not medical evidence that the headaches coincide 
with sinus pain or with purulent discharge or crusting.  
Significantly, despite and contradictory to his testimony, 
the August 1998 VA outpatient record shows that he denied a 
history of headaches when specifically asked.  Consequently, 
the veteran's sinusitis with rhinitis does not meet or nearly 
approximate the criteria for a 30 percent rating.  See 
38 C.F.R. § 4.7 (2000).

The preponderance of the evidence is against awarding a 
higher rating than 10 percent.  The rhinitis component of the 
disability, manifesting essentially by drainage, is not 
associated with pain or purulence of such frequency as to 
meet or nearly approximate the next higher rating, because 
the medical evidence does not show the rhinitis-related flow 
of mucus to be purulent with sufficient frequency.  
Significantly, the single documented episode of purulence 
cleared with a single, apparently incomplete course of 
antibiotic therapy, and the private doctor indicated it was 
resolved.

The veteran has asserted the need for oxygen at night and 
disruption of sleep due to breathing and drainage problems 
that are detrimental to his quality of life.  This testimony 
relates to regulatory requirement that disability rating 
consider each disability from the point of view of the 
veteran working or seeking work, and the ability of the body 
or system to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2000).

The record shows that the veteran's use of oxygen is related 
to his cardiac, not his respiratory, conditions.  His 
breathing difficulties are shown to be related to occlusion 
of the airway by a deviated septum, which, as noted, is not 
service connected.  His assertion that he is underrated 
because VA does not see his condition at night is without 
merit.  In the Board's view, the 10 percent rating is 
adequate compensation for even constant, copious drainage at 
night.  It is the lack of the other criteria that weigh 
against a higher rating.  Absent medical evidence that 
purulence, for example, can be a purely nocturnal symptom, 
clearing by day, there is no reason to conclude the 
disability had been misevaluated because examinations have 
been in the daytime.  The preponderance of the evidence is 
against finding that the service-connected sinusitis with 
rhinitis so impairs the ability of the veteran to work or 
seek work, or to function under the ordinary conditions of 
daily life, including employment, as to meet or nearly 
approximate the criteria for a rating higher than 10 percent.  
Id.

Finally, the veteran has not submitted evidence of anything 
extraordinary about his disability that renders application 
of the rating schedule impractical, such as evidence of 
marked interference with employment or frequent 
hospitalization.  See 38 C.F.R. § 3.321(b)(1) (2000).  
Consequently, there is no reason for the Board to refer this 
case to the RO for submission to appropriate VA authority for 
extraschedular rating.  Id.; see Floyd v. Brown, 9 Vet. App. 
88 (1996).



ORDER

A disability rating greater than 10 percent for sinusitis 
with rhinitis is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
Board of Veterans' Appeals



 

